Citation Nr: 0828921	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for service-connected lumbar spondylosis with degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1966 to August 
1969, with subsequent service with the Arkansas National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in North Little Rock, Arkansas, which denied the 
above claim.


FINDING OF FACT

The veteran's lumbar spondylosis with degenerative disc 
disease is manifested by 50 degrees of forward bending, 15 
degrees of side bending, and 15 degrees of extension.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbar spondylosis with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in July 2005, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements in the present 
appeal, because the claim for an increased disability rating 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the notice letter cited above.  Specifically, the July 
2005 notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated correspondence from VA, and the 
issue was thereafter readjudicated by way of the February 
2006 Statement of the Case and January 2008 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the veteran's disability, the 
higher will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 14 
Vet. App. 1 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board has evaluated the veteran's service-connected 
lumbar spondylosis with degenerative disc disease under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned disability rating.  Such evaluation 
involves consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2007).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The veteran's lumbar spondylosis with degenerative disc 
disease is currently evaluated as 40 percent disabling 
pursuant to the provisions of 38 C.F.R. § 4.71a 
Diagnostic Code 5293 which provides the criteria for rating 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  Under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a maximum 60 percent disability 
rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

It is noted that for purposes of rating under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
disability rating.  Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also Plate 
V).  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

Diagnostic Code 5242 also provides for degenerative arthritis 
of the spine (see also Diagnostic Code 5003).  Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010. Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under Diagnostic Code 5003.

The veteran's claim for an increased disability rating for 
his service-connected lumbar spondylosis with degenerative 
disc disease was received by the RO in April 2005.  VA 
outpatient treatment records dated from August 2003 to August 
2005 show that the veteran received intermittent treatment 
for symptoms associated with his low back disorder.

A VA examination report dated in July 2005 shows that the 
veteran reported last working 15 years earlier prior to 
quitting because of his aching back.  He described aching in 
his low back, with no bowel or bladder changes.  He would 
take medication for the pain and would use a cane to assist 
with ambulation.  Physical examination revealed that he 
walked with a normal gait, including heel and toe walk, and 
could about half squat.  He could bend forward to 50 degrees, 
side bend to 30 degrees and extend to 15 degrees.  The 
examiner noted that the veteran gagged and groaned during 
testing.  The diagnosis was lumbar spondylosis with 
degenerative disc disease.  The examiner indicated that the 
back was limited from repeated bending and lifting because of 
discomfort.  The examiner added that there was excess 
fatigability in the low back, but that this would not render 
the veteran unable to work at a non-bending and lifting type 
job.  The examiner noted that the veteran used a cane, but 
that he could walk normally without it.

VA outpatient treatment records dated from February 2005 to 
November 2007 show that the veteran received intermittent 
treatment for symptoms associated with his low back disorder.  
A VA electromyograph (EMG) study dated in August 2006 shows 
that the veteran reported numbness and tingling of the feet 
and hands with findings of carpal tunnel syndrome and no 
significant findings of generalized neuropathy.

A VA spine examination report dated in November 2006 shows 
that the veteran reported daily back pain since service for 
which he was taking over-the-counter pain medication.  He 
indicated that he last worked 15 years earlier are a result 
of low back pain and an inability to bend.  His symptoms were 
said to worsen with bending, lifting, or long walking.  He 
also described radiation down the posterior aspect of both 
thighs.  The veteran denied any bowel or bladder problems.  
Complaint of numbness in all four extremities were thought to 
be related to diabetes.  Physical examination of the veteran 
revealed that the veteran could get in and out of a chair 
without difficulty, and he walked with a normal gait.  
Examination of the back revealed a spasm on the right side 
and in the lumbar area.  Forward flexion was to 45 degrees, 
extension to 30 degrees, lateral flexion to 15 degrees, right 
rotation to 45 degrees and left rotation to 25 degrees with 
spasm being noted.  Repetition caused gagging and groaning 
after 4 repetitions and loss of 10 degrees after 10 
repetitions.  There was no atrophy or deformity of the lower 
extremities.  There were symmetrical hypoactive reflexes.  
Motor strength was 4+/5 and there was patchy loss of 
sensation in both lower extremities, although he was intact 
to pinprick throughout.  The diagnosis was chronic lumbar 
strain with spondylosis and degenerative disc disease.  The 
examiner added that the veteran would lose 10 degrees of 
function after repetitive testing which would equate to a 
functional loss of 10 additional degrees.  He also had pain 
and had to stop during the examination due to fatigue, 
incoordination, and/or pain.  The veteran did not work, 
therefore, it was said not to affect his occupation.  The 
veteran did not described flare-ups.  He had painful motion 
and spasm, but no tenderness.

A VA peripheral nerves examination report dated in February 
2007 shows that review of the veteran's chart revealed that  
the veteran's hypoesthesia was related to his diabetes.  The 
minimal motor strength loss of 4+/5 in the lower extremities 
was most likely related to his degenerative disc disease and 
lumbar spondylosis.  While the motor loss was related, the 
sensory loss was not related.

In order to receive the next higher 60 percent rating for 
intervertebral disc syndrome under the rating formula for the 
spine, the evidence must show that the veteran has 
incapacitating episodes having a total duration of at least 
six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

As noted above, the medical evidence of record has shown that 
the veteran has reported constant low back pain, but which 
has been alleviated with over-the-counter pain medication.  
There is no evidence of record that the veteran had 
experienced incapacitating episodes having a total duration 
of at least six weeks during the preceding 12 months.  As 
such, a disability rating higher than the currently assigned 
40 percent for intervertebral disc syndrome would not be 
appropriate.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent rating would be warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  However, there 
is no evidence of record that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine.  None of the VA 
examination reports of record set forth that there was any 
fixed deformity or ankylosis.  Therefore, a disability rating 
higher than 40 percent also does not apply under the general 
rating formula for spine disabilities.  Id.

The Board notes that the schedule provides for a separate 
disability rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In both 
July 2005 and November 2006, the veteran indicated that he 
had no bowel or bladder problems.  The February 2007 VA 
peripheral nerves examination report confirmed that sensory 
loss was unrelated to the veteran's service-connected lumbar 
spondylosis with degenerative disc disease, but rather to his 
diabetes mellitus.  There is no other provision under which 
an additional separate disability rating may be assigned for 
this disability.  Id.

The veteran also is not entitled to a separate compensable 
disability rating for limitation of motion of the lumbar 
spine due to degenerative disc disease, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the lumbar spine has been considered 
and compensated under the 40 percent disability rating 
already assigned under the former Diagnostic Code 5293.  To 
assign a separate disability rating for limitation of the 
motion of the spine due to degenerative arthritis is 
similarly not permitted under the criteria.  See 38 C.F.R. §§ 
4.14 and 4.71a, Diagnostic Code 5003 and following notes.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  The VA examiner in 
November 2006 indicated that while the veteran had pain, 
fatigue, and incoordination after repetitive use, the veteran 
did not describe flare-ups and his disability was said not to 
affect his occupation.

The Board has considered the veteran's assertions that his 
low back disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability. Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate disability rating.  The preponderance of 
the evidence is against a disability rating higher than 40 
percent for the veteran's low back disability.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A disability rating greater than 40 percent for service-
connected lumbar spondylosis with degenerative disc disease 
is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


